DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1 and 4 are currently pending. Claim 1 is amended. Claims 2-3 and 5-6 are cancelled. No new subject matter is added. 
Claim Interpretation
3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  In regard to claim 1 lines 5, 7, and 11 recite “an inlet/outlet tubing on the multi-inlet connector”. According to Merriam Webster’s definition of the term “on” is used as a function word to indicate a source of attachment or support. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero (US 20060089604 A1) and Liebeau (DE 202016100371 U1 – provided translation used for citation down below).
Regarding claim 1, Guerrero teaches a stand (transportable pole (163)) with a hook (see
Figure 5) for hanging a container (solution bag (161)) of a main liquid, a multi-inlet connector
(100) to which are fixedly connected (the multi-inlet connectors (100) are securely fasten to conduit (160) via a male and female luer connectors, see Paragraph [0034]), an inlet tubing (155 and 160) on the multi-inlet connector (tubing (155 and 160) is located on the infusion device (100), see Figure 2 and 12) to be connected directly to the container of main liquid (161) and inlet tubings on the multi-inlet connector (ports (140a-c) of diffusion device (100)), to be connected to containers (syringes (205)) of additional liquids, wherein the free end of the additional liquid inlet tubings (free end of conduits (140)) is closed by a non-return valve (valves (200) and check valves (120) are mounted on manifold (140) to allow fluid flow from the port (110) through the manifold (140), but not in the opposite direction, see Paragraph [0032]) provided within a needless connector (swabable valve (200) and check valve (120) are located within the conduit (140) , see Figure 1) (ports (110) may utilize other forms of closable valves, see last line of Paragraph [0031]), the valve being arranged normally in a closed state and to open when a container is connected to the inlet (check valves only allow fluid in one direction, through the conduits (140) and not the opposite direction) (therefore the check valve is in a constant closed state until fluid is introduce into the conduit via a secondary medicament bag or etc.), and an outlet tubing (155 and 160) on the multi-inlet connector (tubing (155 and 160) attached to diffusion device (100), see Figure 1) to be connected to a luer syringe (180) to be introduced into a patient (173), wherein the assembly is a closed system from the container to the patient (the main tubing (160) and the multi-inlet connector (100) are closed to the ambient environment, see Figure 5), no air can come into the assembly (there are no openings within the system of Guerrero to the surrounding environment), the assembly being further devoid of a cock to be actuated (diffusion device (100) does not consist of any cock to be actuated, but rather check valves that control the fluid flow of other medicament), wherein the length of the inlet tubing (155 and 160), extending between the connection of main container (see Figure 5) and the connector (100) is determined for, during use of the assembly with a container of main liquid (161), keeping the connector (100) hung up on the hook (see Figure 5) of the stand (163) and the container of main liquid (161). Guerrero discloses the tubing (155 and 160) connected to the main liquid (161), but does not expressly disclose a spike, to be introduced into the container of main liquid. 
However, Liebeau teaches a spike (hollow needle (21)) that connects the inlet tubings to a container of main liquid (see Pg. 2 lines 10-15). It is known to a person skilled in the art to utilize a sharp spike type device to pierce and join a container of main liquid to the intravenous line or tubing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the connected inlet tubings to the container of main liquid of Guerrero to incorporate a spike inlet, as taught by Liebeau.
Regarding claim 4, Guerrero teaches all of the limitations stated above in claim 1, but does not expressly disclose wherein the spike inlet tubing has a length of about 30cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Guerrero to have the spike inlet tubing a length of about 30 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Guerrero would not operate differently with the claimed spike inlet length and since the length of the spike inlet tubing is intended to connect to multi inlet connector with length of about 30 cm the device would function appropriately having the claimed length. Further, applicant places no criticality on the length claimed, indicating simply that the length should be “about” 30 cm and also states that the length of the tubing “is determine for” during use of the assembly (specification pg. 7 line 16).
Response to Arguments
6.	Applicant's arguments filed  06/12/2022 have been fully considered but they are not persuasive. 
7.	Specifically, applicant argues in claim 1, the most infections occur in hospitals around IV catheters because of multi-way cocks manipulated by health care personnel.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., multi-way cocks) are not recited in the rejected claim(s). Guerrero does not mention multiway cock system, but rather an infusion device (100) comprising of multiple swabable valves (200) and check valves (120) that allow communication to different medicament or fluid containers. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
8.	Specifically, applicant argues in claim 1, that Guerrero does not teach the main liquid line running through the multi-inlet connector.
In response, the examiner agrees that Guerrero doesn’t teach the tubing (160) and the main fluid directly flowing through infusion device (100). However, the claims only recite “a spike inlet tubing on the multi-inlet connector”. It doesn’t mention the liquid in the main tubing has to flow through the multi-inlet connector. Also, the limitation “on” can be interpreted broadly. Merriam Webster definition: “used as a function word to indicate a source of attachment or support”. The tubing 160 of Guerrero would still be “on” the multi-inlet connector (infusion device (100)). Therefore claim 1 and the subsequent claims would still be anticipated by Guerrero in view of Liebeau.
9.	Specifically, applicant argues in claim 1, the main line of Guerrero can’t hang up the multi-inlet connector (100) because the main line does not run through the multi-inlet connector.
In response, the examiner respectfully disagrees that Guerrero fails to teach the multi-inlet connector being able to hang from the tubing. The infusion device (100) of Guerrero can still be hung up by main line (160) because it’s still connected to the infusion device (as shown in Figure 5) and therefore would still hang. It may not hang the intended position until connected to another medicament bag, but it would still be hanging from the main line. Therefore claim 1 and the subsequent claims would still be anticipated by Guerrero in view of Liebeau.
10.	Specifically, applicant argues in claim 1, Guerrero is not a closed system because: it contains swabable valves without a check valve and connecting or disconnecting port (155) from port (150) is an important source of contamination. 
In response, the examiner respectfully disagrees with the applicant that the system of Guerrero is not a closed system. Just because the different structures of Guerrero’s system are not permanently joined doesn’t mean the system is open. There is no port/hole that is constantly open to the surrounding environment. Therefore claim 1 and the subsequent claims would still be anticipated by Guerrero in view of Liebeau.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (8/25/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        25 August 2022